DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendment filed on November 12, 2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the following:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 30-31 are rejected under 35 U.S.C. 102 as being anticipated by the following STN REGISTRY NUMBERS, 895714597, 895709065, and 895708675:
L36  ANSWER 1 OF 6  REGISTRY  COPYRIGHT 2021 ACS on STN 
RN   895714-59-7  REGISTRY
ED   Entered STN:  25 Jul 2006
CN   4(3H)-Quinazolinone, 3-(5-bromo-2-hydroxyphenyl)-2-(3-pyridinyl)-  (CA
     INDEX NAME)
OTHER CA INDEX NAMES:
CN   3-(5-Bromo-2-hydroxyphenyl)-2-(3-pyridinyl)-4(3H)-quinazolinone
MF   C19 H12 Br N3 O2
SR   Chemical Library
       Supplier: Scientific Exchange, Inc.
  

    PNG
    media_image1.png
    231
    300
    media_image1.png
    Greyscale

L36  ANSWER 3 OF 6  REGISTRY  COPYRIGHT 2021 ACS on STN 
RN   895709-06-5  REGISTRY
ED   Entered STN:  25 Jul 2006
CN   4(3H)-Quinazolinone, 3-(3-hydroxyphenyl)-2-(3-pyridinyl)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   3-(3-Hydroxyphenyl)-2-(3-pyridinyl)-4(3H)-quinazolinone
MF   C19 H13 N3 O2
CI   COM
SR   Chemical Library  
       Supplier: Scientific Exchange, Inc.
LC   STN Files:   CA, CAPLUS, CASFORMULTNS, USPATFULL
  

    PNG
    media_image2.png
    226
    308
    media_image2.png
    Greyscale

RN   895708-67-5  REGISTRY
ED   Entered STN:  25 Jul 2006
CN   4(3H)-Quinazolinone, 3-(4-hydroxyphenyl)-2-(3-pyridinyl)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   3-(4-Hydroxyphenyl)-2-(3-pyridinyl)-4(3H)-quinazolinone
MF   C19 H13 N3 O2
SR   Chemical Library
       Supplier: Scientific Exchange, Inc.
LC   STN Files:   CA, CAPLUS

    PNG
    media_image3.png
    231
    308
    media_image3.png
    Greyscale

 

This reference discloses compounds of Applicant’s formula, and thus, these compounds read on the instant claim.  Since this reference teaches the exact compounds, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2 and 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over STN REGISTRY NUMBERS, 895714597, 895709065, and 895708675: 
Applicants claim compounds of formula (IIa):
	
    PNG
    media_image4.png
    110
    184
    media_image4.png
    Greyscale

wherein all the variables are defined in the claim.  
.
Allowable Subject Matter
Claims 6-7, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Claims 1-2, 6-7, 9, 11, and 30-31 are pending.  Claims 1-2 and 30-31 are rejected.  




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL V WARD/Primary Examiner, Art Unit 1624